Citation Nr: 1115642	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-26 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested as intermittent numbness of the left hand.

2.  Entitlement to service connection for a disability manifested as intermittent numbness of the right hand.

3.  Entitlement to service connection for a disability manifested as intermittent numbness of the left foot.

4.  Entitlement to service connection for a disability manifested as intermittent numbness of the right foot.

5.  Entitlement to an evaluation in excess of 10 percent for service connected mechanical low back pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1991 to March 1995, and from June 2004 to January 2006.  The Veteran was additionally a member of the Tennessee Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for numbness of the hands and feet, and denied an increased evaluation for the low back disability.

This decision is itself a reconsideration of prior rating decisions.  Service connection for numbness and tingling of the hands and feet was denied in a January 2006 decision, while an increased evaluation for the low back was denied in October 2007.  In January 2008, however, VA received a copy of a service treatment record relevant to these claims.  Regulations require reconsideration of the claims de novo when a relevant service record is received following a VA decision.  38 C.F.R. § 3.156(c).

The Veteran testified at a March 2011 hearing held before the undersigned at the RO.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  Numbness of the hands and feet was first manifested during active duty service, and has persisted since that time.

2.  Mechanical low back pain is manifested by limitation of flexion to 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested as intermittent numbness of the left hand have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for a disability manifested as intermittent numbness of the right hand have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for service connection for a disability manifested as intermittent numbness of the left foot have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for service connection for a disability manifested as intermittent numbness of the right foot have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The criteria for an increased 20 percent evaluation for mechanical low back pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Service Connection

The analyses of the claims for service connection for disabilities of the hands and feet are substantially identical, and hence they are discussed together.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records establish that in approximately November 2005, while serving on active duty in support of Operation Iraqi Freedom, the Veteran began to complain of new onset numbness and tingling of his hands and feet.  His complaints persisted throughout his period of active service, and continued following his return to inactive National Guard status.  Post service medical records, to include repeated VA examinations, reveal continued complaints of hand and foot numbness.  

The Veteran has consistently and credibly reported that when he awakens in the morning, his hands are frequently numb.  His feet develop numbness when he runs.  

VA examiners and treating doctors have attempted to explain the cause of the complaints.  Testing reveals no nerve dysfunction, and clinical findings fail to support a diagnosis of radiculopathy related to any spine condition.  While the medical opinions of record indicate the complaints are unrelated to back problems, they fail to actually resolve the question of etiology.

In order to grant the benefits sought on appeal, however, a definitive diagnosis or etiology is not required.  The Veteran is competent to describe the symptoms he experiences, and may even provide competent evidence of current disability.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  His statements, corroborated by numerous doctors and medical care providers, as well as friends and coworkers, establish the presence of a current disability manifested by intermittent numbness of the hands and feet.  There is no basis upon which to question the credibility of his reports; he has been consistent in his complaints since 2005.

Moreover, that consistency and regularity is sufficient to establish the continuity and chronicity of the disability.  The symptoms, whatever the cause or underlying condition, first manifested on active duty service and have persisted since that time.  There is no report or indication of such symptoms prior to service.

Accordingly, service connection for disabilities of the hands and feet, manifested by intermittent numbness, is warranted.

III.  Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  A spinal segment is considered a group of minor joints.  38 C.F.R. § 4.45.

The Veteran is currently evaluated as 10 percent disabled by mechanical low back pain under Diagnostic Code 5237, which applies a General Rating Formula for Diseases and Injuries of the Spine.  He has specified that despite a current diagnosis of degenerative disc disease, he is not alleging the occurrence of any incapacitating episodes related to his back, and hence evaluation under any other Code or criteria is not appropriate.  38 C.F.R. § 4.71a, Code 5237 and Code 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.

VA treatment records from 2006 to 2010 show continued complaints of low back pain; ranges of motion are not provided.

At an August 2007 VA spine examination, the Veteran reported a progressive worsening of his low back problems since returning from Iraq.  He complained of stiffness and pain in the low back.  Physical examination revealed objective signs of pain and guarding on motion.  Tenderness was noted.  Gait was normal, and there was no abnormality of the spinal curvature.  Flexion was to 90 degrees, with pain noted at 62 degrees.  There was pain on extension from 15 to 30 degrees.  Lateral flexion also produced pain at 30 degrees, the limits of movement.  Repeated motion caused no additional functional limitation.

In June 2009, the Veteran was privately examined in connection with a Medical Evaluation Board for the Army National Guard.  The examiner noted reduced range of motion of the low back, but he provided no measurements.  Moderate guarding was reported.  

At a March 2010 VA examination, the Veteran reported ongoing low back pain.  He did have some remission of symptoms with treatment, but the condition always recurred.  He complained of fatigue, decreased motion, stiffness, and weakness.  He experienced flare-ups every couple of months.  On physical examination, gait was normal, but there was some flattening of the lumbar curve.  Guarding, tenderness, and pain with motion were observed.  Active range of motion was to 90 degrees in flexion, but the Veteran reported pain at 60 degrees.  Repeated movement did not result in additional functional limitations.  

At the March 2011 hearing, the Veteran argued that he was entitled to a 20 percent evaluation for his service connected low back disability, as the demonstrated limitation of motion was to 60 degrees or less.  He specified that he was not seeking an evaluation in excess of that at this time.

Both VA examiners note a limitation of motion of the lumbar spine to 60 degrees; the August 2007 reading of 62 degrees is rounded down to 60 under 38 C.F.R. § 4.71a, Code 5237, Note 4.  The limitation is caused by pain, but VA must consider the degree of actual functional impairment due to pain in assigning an evaluation.  The fact that the Veteran is physically capable of moving past 60 degrees is not relevant when pain would stop him from doing so under normal circumstances.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Schedule provides that 60 degrees is the upper limit for entitlement to a 20 percent evaluation.  The Veteran was not shown at any point to have effective movement to 30 degrees of flexion or less.

The evidence of record establishes unequivocably that a higher, 20 percent evaluation is warranted for mechanical low back pain.











ORDER

Service connection for a disability manifested as intermittent numbness of the left hand is granted.

Service connection for a disability manifested as intermittent numbness of the right hand is granted.

Service connection for a disability manifested as intermittent numbness of the left foot is granted.

Service connection for a disability manifested as intermittent numbness of the right foot is granted.

An evaluation of 20 percent, but no higher, for service connected mechanical low back pain is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


